IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-83,891-01


                      EX PARTE LEON JEFFERY ROBERTS, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1436522-A IN THE 178TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of

one to four grams of cocaine and sentenced to two years’ imprisonment. He did not appeal his

conviction.

        Applicant contends that his guilty plea was involuntary and his due process rights were

violated. See Ex parte Mable, 443 S.W.3d 129 (Tex. Crim. App. 2014). Applicant and the State

prepared agreed findings of fact and conclusions of law and recommended that we grant relief. The
                                                                                                   2

trial court signed these and also recommended that we grant relief. However, a copy of the lab report

from the Harris County Institute of Forensic Sciences was not forwarded with the record. Therefore,

the trial court shall order the District Clerk to forward a copy of the lab report.

        This application will be held in abeyance until the record is supplemented. The lab report

shall be forwarded to this Court within 45 days of the date of this order. Any extensions of time

shall be obtained from this Court.



Filed: October 14, 2015
Do not publish